 In the Matter of BANE TOOL COMPANY, INC.andRANE INDEPENDENTUNIONCase No. 3-R-997.-Decided August 14, 194.5Mr. Clive L. Wright,of Jamestown, N. Y., for the Company.Mr.MichaelD.Lombardo,ofJamestown,N.Y., for theIndependent.Mr. Willard Bliss,of Syracuse, N. Y., for the U. E.Mr. Joseph D. Manders,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by Rane Independent Union, herein calledthe Independent, alleging that a question affecting commerce, hadarisen concerning the representation of employees of Rane Tool Com-pany, Inc., Jamestown, New York, herein called the Company, theNational Labor Relations Board provided for an appropriate hearingupon due notice before Eugene von Wellsheim, Trial Examiner. Saidhearing was held at Jamestown, New York, on June 8, 1945. TheCompany, the Independent, and United Electrical Radio & MachineWorkers of America, C. I. 0.,1 herein called the U. E., appeared andparticipated.All parties were afforded full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidencebearing on the, issues.At the hearing, the U. E. moved for a dismissalof the instant petition.For reasons set forth in Sections II and III,infra,the motion is denied. The Trial Examiner's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Allparties were afforded an opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYRaneTool Company, 'Inc., a New York corporation, is engaged inthe manufacture of tools, such as dies, punchpress dies,jigs, fixtures,1At the bearing,the U. E-s oral motion to intervene was granted.63 N. L. R. 13, No. 51.352 BANE TOOL COMPANY, INC.353and special machinery.At the present time, its entire production out-put is pursuant to war contracts. The Company's sole plant, locatedat Jamestown, New York, is involved in the instant proceeding.Dur-ing the 12=month period ending June 1, 1945, the Company purchasedraw materials valued in excess of $177,000, approximately 28 percentof which was shipped from points outside the State of New York.During the same period, the Company manufactured finished prod-ucts valued in excess of $916,000, 38 percent of which was shipped topoints outside the State of New York.The Company admits that its operations affect commerce within themeaning of the National Labor Relations Act, and we so find.II.THE ORGANIZATIONS INVOLVEDRane Independent Union is a labor organization admitting to mem-bership employees of the Company.'United Electrical, Radio & Machine Workers of America, affiliatedwith the Congress of Industrial Organizations, is a labor organizationadmitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn or about May 2, 1945, the Independent presented the Companywith evidence of its representation in the alleged appropriate unitand requested recognition as the exclusive collective bargaining repre-sentative of the employees involved herein.The Company refused togrant recognition to the Independent until it is certified by the Boardin an appropriate unitsPursuant to a consent election, won by the U. E.,4 the Company andthe U. E. entered into a collective bargaining agreement on May 9, 1944.The agreement provided for automatic renewal from year to yearunless terminated by either party "at least thirty (30) days beforethe next annual expiration date . . ." The Company terminated theagreement on or about April 5, 1945.5 The agreement covered,interalia,wages, overtime rates, hours of employment, vacations, seniority,2 At the hearing,the U. E. moved to dismiss the instant petition on the ground that theIndependent is not a labor organization within the meaning of the ActThe record beforeus, including the bylaws of the Independent,which were submitted in evidence, clearlydemonstrates that Rane Independent Union is a labor organization"NNhicb exists for thepurpose, in whole or in part,of dealing with employees concerning grievances,labor dis-putes,wages, rates of pay, hours of employment,or conditions of work."we find themotion to be without merit ; and it is herewith denied.3As a further ground for refusal at that time, the Company referred to the existenceof its contract with the U.E. Nihich did not terminate untilMay 9, 1945This election was conducted by the Regional Director in November 1943The U.E requested the Company to extend the agreement beyond May 9, 1945, thetermination date, but the Company refused to accede. The Company's timely communica-tion to the U. E. prevents such agreement fioni opeiatmg as a bar to an immediate deter-mination of representatives 354DECISIONS OF NATIONAL LABOR RELATIONS BOARDand grievance procedures, but omitted consideration of automatic wageprogressions with established wage bracket classifications, about whichthe parties were in dispute.6That dispute was submitted to the SecondRegionalWar Labor Board, which, on November 14, 1944, issued aDirective Order ,7 requiring the parties to negotiate and establish,either by agreement or arbitration, a system of merit wage increasesfor the employees of the Company. On November 27, 1944, the Com-pany filed a petition for review of the above Directive Order with theNationalWar Labor Board. Subsequently, on May 8, 1945, theNational War Labor Board issued a Directive Order, affirming withsome modification, the order issued by the Regional Board.The U. E. contends that its voluntary utilization of the orderlyprocesses of the War Labor Board has deprived the employees of theCompany of the enjoyment of the "most essential part of its entirecollective bargaining agreement"; and, therefore, under the doctrineenunciated inMatter of Allis-C/ra mers Manufacturing Company sand cases following it, the Independent's petition should be dismissed.We find no merit in this contention. The issue involved in the WarLabor Board dispute has not interfered unduly with the contractualprogram initiated by the U. E.9On the contrary, the employees of theCompany have received practically all of the fundamental benefitsusually associated with collective bargaining.10Under these circum-stances, we are of the opinion that the U. E. has had sufficient oppor-tunity to demonstrate its effectiveness as a collective bargaining repre-sentative, and must now look to the employees, themselves, foraffirmation of its role as their collective bargaining representative.We hereby deny the U. E.'s motion to dismiss the petition 11A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the Independent represents a substantial numberof employees in the unit hereinafter found appropriate.120At the heating, counsel foi the Company stated that the Company was presently oper-ating under it wage' classification Si stem which had been established for the employees ofthe Company by the National War Labor BoardTMatter of Rane Tool Company, Inc,19 War Labor Reports 936, Case No 111-7546-D.$ 50 N L It B 3060Note contents of agreement outlinedsups aThe War Labor Board's order contains its customary provision as to ietioactivity ofwage adjustmentsThe retroactive date provided is May 9, 1944, and, therefore, is coin-cident with the inception of the U E's contract.10Cf.Matter of American-Marsh Pumps, Inc,59 N L It B 1084,Mutter of TaylorFoi qc it Pipe iVoita, 58 N L R B 137511SeeMatter of Federal Screiv Works,61 N L R. B 387,Matter of Great Lakes CarbonCorporation, 57 NL. It B 115,Matter of Michigan Light Allogs Corp,58 N L It B 113"'The Field Examiner reported that the Independent submitted 73 authorization cards,69 of which bore apparently genuine original signatures of persons listed on the Company'spay roll of April 29, 1945, Much contained the names of 130 employees in the alleged appro-piiato unit and that 69 of the cards were undatedThe U E submitted its current contract as evidence of its representationin the allegedappropriate unit. RANE TOOL COMPANY, INC.355We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe Independent contends that all production and maintenanceemployees, including draftsmen, but excluding office and clericalemployees, executives, foremen, and all other supervisory employees,constitute the appropriate unit 73The Company desires to remainneutral, and, therefore, takes no position as to the composition of theunit.The U. E. advanced no objection to the above specified inclusionsand exclusions.However, there remain for disposition the followingcategories of employees :Assistant foremen:There are approximately five such employees.In the absence of the foreman, the assistant foreman has the authorityto supervise the quality of the work performed by his coworkers,"'but does not exercise the authority to hire, discharge, or effectivelyrecommend changes in the status of these workers. The assistant fore-men devote approximately 75 percent of their time to the performanceof manual tasks; their remaining time is devoted to the type of super-visory activity described above.Both assistant foremen and produc-tionworkers receive an hourly rate of pay.Vacations, sick leave,and other working conditions are also substantially the same for bothtypes of employees. It appears that assistant foremen were includedin the previous bargaining unit.15The Independent urges the in-clusion of the assistant foremen; the U. E. urges their exclusion.We find that these employees do not possess supervisory authoritywithin the meaning of our customary definition; and we shall, there-fore, include assistant foremen in the appropriate unit.Plant guard:The Company employs one guard,16 who supervisesthe entrance and exit of authorized persons to and from the plant, andalso patrols the entire plant.The guard wears a uniform, but he isnot armed or deputized, nor does he exercise any monitorial authority.Heretofore the guard has been militarized and armed, and because ofthis fact was excluded from the previous bargaining unit, but he isno longer militarized.Upon the basis of the above facts, we shallinclude the plant guard in the appropriate unit.1711This unit is substantially the same as the one for which the U. E. bargained.14Such employee does not possess the authority to "shut-down" a machine whose opera-tion is not meeting companystandards15The U E, contending that such employees were excluded from the contract unit,offered no evidence to substantiate this contentionOn the other hand,a company wit-ness testified that the name of an assistant foreman was included in a list containing thenames of U E members in good standing.19This employee is alsotermeda "watchmanITSeeAfattei of DortchStoic Works, 52 N. L R B 1450662514-46-vol 63-24 356DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe find that all production and maintenance employees includingdraftsmen, the plant guard and assistant foremen, but excluding officeand clerical employees, executives, foremen, and any other supervisoryemployees with authority to hire, promote, discharge, discipline, orotherwise effect changes in the status of employees, or effectively rec-ommend such action, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9 (b) of theAct.V. TFIE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-tion herein, subject to the limitations and additions set forth in theDirection.18DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Rane Tool Com-pany, Inc., Jamestown, New York, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Third Region, acting in this matter as agentfor the National Labor Relations Board, and subject to Article III,Sections 10 and 11, of said Rules and Regulations, among the em-ployees in the unit found appropriate in Section IV, above, who wereemployed during the pay-roll period immediately preceding the dateof this Direction, including employees who did not work during saidpay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excludingthose employees who have since quit or been discharged for cause andhave not been rehired or reinstated prior to the date of the election,to determine whether they desire to be represented by Rane Independ-ent Union or by United Electrical, Radio & Machine Workers ofAmerica, C. I. 0., for the purposes of collective bargaining, or byneither.MR. GERARD D. REILLY took no part in the consideration of theabove Decision and Direction of Election.16 The request of the U E to be designated on the ballot in a manner other than as setforth in the Direction of Election is hereby referred to the Regional Director.